                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO
                              Gordon P. Gallagher, United States Magistrate Judge


Civil Action No. 18-cv-01881-CMA-GPG


Samuel Collin Robinson,
          Plaintiff,
v.
Colorado Department of Education, Exceptional Student Services Unit,
          Defendant.


         RECOMENDATION REGARDING DEFENDANT’S MOTION TO DISMISS


          This matter comes before the Court on Defendant’s motion to dismiss (ECF # 8), 1

Plaintiff’s pro se 2 response (ECF# 10) and Defendant’s reply (ECF #11). The motion has been

referred to this Magistrate Judge for recommendation (ECF #9). 3 The Court has reviewed the

pending motion, response, reply and all attachments. The Court has also considered the entire case



1
 “(ECF #8)” is an example of the convention I use to identify the docket number assigned to a specific paper by the Court’s case
management and electronic case filing system (CM/ECF). I use this convention throughout this Recommendation.

2 The Court construes Plaintiff’s pleadings liberally because Plaintiff is not represented by an attorney. See Haines v. Kerner, 404

U.S. 519, 520 21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court will not act as an advocate
for a pro se litigant. See Hall, 935 F.2d at 1110.

3
  Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to
obtain reconsideration by the District Judge to whom this case is assigned. Fed. R. Civ. P. 72(b). The party filing objections must
specifically identify those findings or recommendations to which the objections are being made. The District Court need not
consider frivolous, conclusive or general objections. A party’s failure to file such written objections to proposed findings and
recommendations contained in this report may bar the party from a de novo determination by the District Judge of the proposed
findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the
failure to file written objections to the proposed findings and recommendations within fourteen (14) days after being served with a
copy may bar the aggrieved party from appealing the factual findings of the Magistrate Judge that are accepted or adopted by the
District Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

                                                                 1
file, the applicable law, and is sufficiently advised in the premises. On October 3, 2018, the Court

held a hearing on the matter to determine whether Plaintiff wished to amend his complaint to

instead proceed against the Mesa County Valley School District 51 (Dist. 51) (ECF #13). Plaintiff

was afforded the opportunity to consult with the pro se law clinic housed at the Arraj Courthouse

in Denver. Plaintiff states that he maintains “that the Colorado Department of Education is the

proper defendant to name in this case” (ECF #14). This Magistrate Judge respectfully recommends

that the motion be GRANTED.




Factual and Procedural Background


       Plaintiff, the divorced father of a 2nd grade student having trouble with pronunciation of

“R”, brings suit (complaint, ECF #1, p. 3). The father did not suspect that that child had a disability

and the mother did. Id. The mother consented to an evaluation to determine if the child is disabled

and the father did not. Id. The parents share equally in educational decision making of the child.

Id. Plaintiff, the father, requested mediation pursuant to 34 C.F.R. §300.506 regarding whether

the child should be evaluated. Id. On March 26, 2018, Dist. 51 staff informed Plaintiff that consent

of the mother was sufficient for the evaluation to be conducted without mediation. Id. This was

by way of an email from the Principal of Nisley Elementary to Plaintiff (ECF #1, pp. 8-9). Plaintiff

filed a due process complaint with the Colorado Department of Education Exceptional Services

Unit (CDE) opposing the Dist. 51 determination denying mediation. Id. The School District

moved to dismiss and the Plaintiff replied. Id.        The matter was referred to the Office of

Administrative Courts. Id.




                                                  2
       The agency decision, attached to Plaintiff’s complaint as exhibit B (ECF #1, pp. 10-13)

was issued by Administrative Law Judge (ALJ) Norcross. The agency decision is captioned

Robinson v. Mesa County Valley School District No. 51 and addresses that the “District” moved

to dismiss Plaintiff’s complaint on the basis that the District needed only one parent’s consent in

a circumstance where there was joint custody. Id. passim. Ultimately, the ALJ upheld the decision

of the District on the basis that the District correctly determined that only one parent with the right

to consent need consent in order to deprive the non-consenting parent of the opportunity for

mediation. Id. The ALJ advised Plaintiff of his right to appeal. Id. at p. 4 (ECF #1, p. 13). Plaintiff

now brings suit against the Colorado Department of Education, Exceptional Student Services Unit

(ECF #1).




Defendant’s Argument for Dismissal


       Defendant, the CDE, moves to dismiss pursuant to Rules 12(b)(1) (jurisdiction) and

12(b)(6) (failure to state a claim) (ECF #8, p. 3). According to the CDE, it (the CDE) is not the

proper Defendant in this action, rather, that should instead be Mesa County/District 51. Id. at pp.

4-5. The CDE argues that: (1) all actions below were undertaken by the District (ECF #8, p. 5);

and (2) the CDE’s role as the State Education Authority (SEA) is to provide an impartial forum-

which does not place the CDE in an adversary role to the Plaintiff, Id.




Plaintiff’s Response




                                                  3
          Plaintiff responds, arguing that the CDE is the correct Defendant because “the complaint

offers an opportunity to correct precedent that is governing decisions in case after case” (ECF #10,

p. 1). Essentially, Plaintiff’s theory as to why the CDE is the correct Defendant is that: (1) the

local school district relied on legal precedent from another CDE decision and not on specific

language of the IDEA [Individuals with Disabilities Education Act]; (2) the CDE decision relied

on one or more other decisions from other jurisdictions; and (3) the manner of correcting what

Plaintiff perceives to be an incorrect reading of the law is to pursue suit against the CDE. Id.

passim. 4




Standard of Review

          Where, as here, a defendant seeks dismissal under Rule 12(b)(1) and Rule 12(b)(6) in the

alternative, “the court must decide first the 12(b)(1) motion for the 12(b)(6) challenge would be

moot if the court lacked subject matter jurisdiction.” Mounkes v. Conklin, 922 F.Supp. 1501, 1506

(D. Kan. 1996) (citing Moir v. Greater Cleveland Reg'l Transit Auth., 895 F.2d 266, 269 (6th Cir.

1990)).



Rule 12(b)(1)

          Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of subject matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is not a judgment on the

merits of a plaintiff’s case, but only a determination that the court lacks authority to adjudicate the



4 As discussed supra a hearing was held in this matter (ECF #13). As Plaintiff proceeds pro se, a discussion occurred during the

hearing as to correcting legal precedent a party believes to be wrong and the correct method of doing so, e.g., one cannot file suit
against an appellate court to change its precedent but must proceed with a case through the courts in the prescribed manner.
Additionally, Plaintiff was afforded an opportunity to receive legal advice on this topic from the pro se clinic.

                                                                 4
matter. See Pueblo of Jemez v. United States, 790 F.3d 1143, 1151 (10th Cir. 2015) (recognizing

federal courts are courts of limited jurisdiction and may only exercise jurisdiction when

specifically authorized to do so). A court lacking jurisdiction “must dismiss the cause at any stage

of the proceeding in which it becomes apparent that jurisdiction is lacking.” Id. (citing Full Life

Hospice, LLC v. Sebelius, 709 F.3d 1012, 1016 (10th Cir. 2013)). A Rule 12(b)(1) motion to

dismiss “must be determined from the allegations of fact in the complaint, without regard to mere

[conclusory] allegations of jurisdiction.” Groundhog v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971).

The burden of establishing subject matter jurisdiction is on the party asserting jurisdiction. Pueblo

of Jemez, 790 F.3d at 1151. Generally, a court does not have jurisdiction over a party not named

as a respondent in an administrative action. See Rubidoux v. Johnston, 954 F.Supp. 1477, 1480

(D. Colo. 1997) (dismissing a party not named in an EEOC matter as a respondent for lack of

subject matter jurisdiction).



Rule 12(b)(6)

       The Court may dismiss a complaint for failure to state a claim upon which relief can be

granted. Fed.R.Civ.P. 12(b)(6). Dismissal under Rule 12(b)(6) may also be based on the lack of a

cognizable legal theory. See Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D. Colo. 2004). To

withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough allegations of fact,

which, taken as true, “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012). Although allegations of fact are accepted as true, legal conclusions are not. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009). Mere “labels and conclusions” and “a formulaic recitation of

the elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. “Factual allegations



                                                 5
must be enough to raise a right to relief above the speculative level.” Id. Accordingly, the Court

disregards conclusory statements and looks only to whether the remaining factual allegations

plausibly suggest the defendant is liable. Khalik, 671 F.3d at 1190-91.           “Thus, the mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded

claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir.2007) (quoting Bell Atlantic Corp., 127 S. Ct. at

1974).



Analysis

         As set forth supra, Plaintiff initiated his due process complaint against Dist. 51 (ECF #1,

p. 10). Pursuant to the IDEA, a state is to delegate the hearing process to a hearing officer who is

not an employee of the SEA. 20 U.S.C. §1415(f)(3)(A). In this matter, the ALJ was appointed

from the Colorado Office of Administrative Courts (ECF #1, p. 10). At the conclusion of the

ALJ’s decision, the ALJ advised Plaintiff (complainant) of his appellate right(s) pursuant to 34

C.F.R. §§ 300.514 (b) and 300.516 (ECF #1, p. 13). Pursuant to 300.516, the district courts of the

United States have jurisdiction to hear said appeals.


         “The IDEA provides federal funding to states to assist with the education of disabled

children on the condition that states comply with the Act's extensive goals and procedures.”

Jefferson County Sch. Dist. R-1 v. Elizabeth E. ex rel. Roxanne B., 702 F.3d 1227, 1229 (10th Cir.

2012) (internal quotation marks and citation omitted). As set forth above, aggrieved individuals

have the right to a hearing and the post hearing appellate process. Any person aggrieved by the




                                                  6
findings and decision of the due process hearing officer “shall have the right to bring a civil action”

in state or federal court. 20 U.S.C. § 1415(i)(2)(A).


       This is a matter where the record demonstrates that the action below was against the LEA

(local education agency)-District 51. The role of the SEA, the CDE, was to provide for the

administrative process. As stated, that was accomplished by furnishing an ALJ and impartial

hearing process through the Colorado Office of Administrative Courts. To the extent that Plaintiff

may have a claim against the SEA, that has not been litigated below, exhaustion has not occurred,

and the statutory right to appeal is not present.


       The 10th Circuit held in Chavez that an SEA not involved in the actual provision of direct

services is properly exempted from the administrative process. Chavez ex rel. M.C. v. New Mexico

Public Educ. Dept., 621 F. 3d 1725, 1289 (10th. Cir. 2010). In the present action Plaintiff does not

allege that the CDE was or should have provided direct services but rather argues that the CDE is

the appropriate Defendant in this matter due to the precedential nature of its decisions relied upon

by the ALJ (ECF #13, pp. 1-2). This is an important distinction pursuant to Chavez because the

10th Circuit left open an opportunity to proceed against the SEA when the nature of the action was

for failure of the SEA to provide services when the LEA failed to do so. Chavez, 621 F.3d at 1285.

The Chavez exception applies when there is a local inability or refusal to provide services, e.g., a

lack of funding at the local or district level, and the regional or state program must intervene-

essentially an SEA cannot insulate itself by throwing the matter back on the LEA when the SEA

should have gotten involved. Id. at 1285-86. That exception does not apply here. This is not a

circumstance where District 51 would have been unable to afford mediation to Plaintiff but instead

where the ALJ determined that the Complainant below was not entitled to mediation “as a matter

of law, [because] the District does not need both parents’ consent . . .” (ECF #1, p. 10).

                                                    7
       Simply put, this is not a funding or resource matter. This is a matter where the ALJ, as a

matter of law, found for District 51 below and District 51 is the correct Defendant-or would be

had Plaintiff chosen to proceed differently-in this Court. The LEA was the proper Respondent in

the agency appeal and would have been the proper Defendant in the District Court appeal. The

CDE is the wrong Defendant-Plaintiff has filed suit against the wrong party. Based on the

application of the current law to this action this Court does not have jurisdiction over the CDE and

thus this Magistrate Judge respectfully recommends that the motion to dismiss be GRANTED

pursuant to Rule 12(b)(1). As I recommend dismissal under Rule 12(b)(1), I do not reach

Defendant’s alternate theory under Rule 12(b)(6). See Mounkes v. Conklin, 922 F.Supp. at 1506.




Amendment of the Complaint

       Plaintiff, in his response to the motion to dismiss stated “[s]hould the court, instead, see fit

to grant the motion, Robinson would request that the order allow the complaint to be amended”

(ECF # 10, p. 1). As stated supra the Court held a hearing on this matter on October 3, 2018 (ECF

#13). Plaintiff, following that hearing, made an unequivocal decision to proceed against the CDE

stating “Robinson maintains that the Colorado Department of Education is the proper defendant to

name in this case” (ECF #14). It is not clear whether Plaintiff still wishes to alternatively move to

amend and a response to a motion to dismiss is not the proper place to so move.                    See

D.C.COLO.L.CivR 7.1(d) (“A motion shall not be included in a response or reply to the original

motion. A motion shall be filed as a separate document”). Further, significant matters would

require briefing to determine if such a motion was futile, e.g,. relation back under Rule 15(c). A

motion to amend may be denied when the proposed amendment is futile. Jefferson County Sch.


                                                  8
Dist. No. R-1 v. Moody's Investor's Services, Inc., 175 F.3d 848, 859 (10th Cir. 1999). A proposed

amendment is futile if the complaint, as amended, would be subject to dismissal. Id. The Court is

not in the posture to be able to make a determination as to those issues based on the record at hand.

For those reasons, the Court does not recommend amendment of the complaint-at this time, under

these circumstances, and as proposed within a response-to substitute District 51 for the CDE.




               Dated at Grand Junction, Colorado this November 5, 2018.




                       Gordon P. Gallagher
                       United States Magistrate Judge




                                                 9
